DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie II, reading on figure 2, claims 1-11 in the reply filed on June 27, 2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2016/0150641, submitted by the applicant) in view of Atsushi (JP2015119071, submitted by the applicant), and Cocca (US 3,806,629).
Regarding claim 1, Yoo, figure 9, discloses a stretchable wiring board comprising: a stretchable substrate (200); a first wiring line (TL2) on the stretchable substrate (see figure); an insulating layer overlapping a first part of the first wiring line in a plan view of the stretchable wiring board (insulating layer above the first wiring line TL2, isolating the line from the line above, detail not shown in the figure, see explanation below); and a second wiring line (TL1) overlapping the first part of the first wiring line in the plan view with the insulating layer interposed between the first wiring line and the second wiring line (see figure).
Yoo does not explicitly disclose the detail of the insulating layer, including   wherein the insulating layer has at least one first notch, and in the plan view, the at least one first notch does not overlap the first wiring line and overlaps the second wiring line. 
Atsushi, figure 1-2, and 3-4, discloses a wiring board with a substrate having a first wiring (15), and a second wiring (40), overlapping the first wiring, and an insulating layer (30, 31, 30b) interposed between the first wiring and the second wiring. The insulating layer having notch (32) in the insulting layer helping better forming of the second wiring.
Cocca, figure 3, discloses a wiring board with a substrate (12’) having a first wiring (14’), and a second wiring (18’), overlapping the first wiring, and an insulating layer (16’) interposed between the first wiring and the second wiring. The insulating layer having notch (serrations 40 on the edges) helping in forming a smooth / gradual slope (as explained / shown in figure 4 and 5) helping forming the second wiring line without any defect the transition (column 1, line 42 to column 2, line 8, and, column 3, line 28 to line 55).
Therefore, it would have been obvious to a person having ordinary skill in the art the time of effective filing date of the application to provide the board or Yoo with the insulating layer has at least one first notch, and in the plan view, the at least one first notch does not overlap the first wiring line and overlaps the second wiring line, as taught by Atsushi, and Cocca, in order to the second wiring formed without any defect / void at the edges of the insulating layer.

Regarding claim 2, the modified board of Yoo further discloses wherein the second wiring line intersects the first wiring line in the plan view (see figure). 

Regarding claim 3, the modified board of Yoo further discloses wherein the at least one first notch is two opposed first notches on opposed sides of a portion of the insulating layer where the second wiring line intersects the first wiring line in the plan view (obvious as shown by Atsushi, and Cocca). 

Regarding claim 4, the modified board of Yoo further discloses wherein the at least one first notch has a depth of 0.25 times or more of a width at a portion where the first wiring line does not overlap the insulating layer in the plan view (obvious to have the depth of notches to have the desired gradual slope). 
Additionally, it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, the modified board of Yoo further discloses wherein the insulating layer has at least one second notch, and in the plan view, the at least one second notch does not overlap the second wiring line and overlaps the first wiring line (obvious as disclosed by Atsushi, and Cocca). 
Regarding claim 7, the modified board of Yoo further discloses wherein, in the plan view, the second wiring line intersects the first wiring line, and the at least one second notch is two opposed second notches on opposed sides of the first wiring line at the portion of the insulating layer where the second wiring line intersects the first wiring line (obvious as disclosed by Atsushi, and Cocca).

Regarding claim 8, the modified board of Yoo further discloses wherein the insulating layer has at least one second notch, and in the plan view, the at least one second notch does not overlap the second wiring line and overlaps the first wiring line (obvious as disclosed by Atsushi, and Cocca). 

Regarding claim 9, the modified board of Yoo further discloses wherein, in the plan view, the second wiring line intersects the first wiring line, and the at least one second notch is two opposed second notches on opposed sides of the first wiring line at the portion of the insulating layer where the second wiring line intersects the first wiring line (obvious as disclosed by Atsushi, and Cocca).

Regarding claim 10 , the modified board of Yoo further discloses wherein a width of the at least one first notch is equal to or larger than a width of the second wiring line (not explicitly disclosed but obvious to select the width to have the smooth / gradual slope of the insulating layer). 
Regarding claim 11, the modified board of Yoo further discloses wherein a corner on a first wiring line side of the at least one first notch has a round chamfered shape (obvious as disclosed by Atsushi, and Cocca).
Additionally, A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Daily, 357 F.2d 669, 149, USPQ 47 (CCPA 1966).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Yoo, as applied to claim 1 above, and further in view of Tomonori (JPJP2012033674A, submitted by the applicant).
Regarding claim 5, the modified board of Yoo does not disclose wherein the first wiring line and the second wiring line have a Young's modulus that is higher than either a Young's modulus of the insulating layer or a Young's modulus of the stretchable substrate.
Tomonori discloses a stretchable wiring board with a stretchable substrate including stretchable wiring with the Young’s modulus of the wiring higher than the stretchable substrate (paragraph 0012-0016). Additionally, Tomonori discloses that the substrate is formed of elastomeric material, whereas, the wiring is formed on elastomeric material with metallic filler.
Therefore, it would have obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Yoo with the first wiring line and the second wiring line have a Young's modulus that is higher than either a Young's modulus of the insulating layer or a Young's modulus of the stretchable substrate, as taught by Tomonori, in order to have better performance of wiring without any damage.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marcantonio (US 4,000,054), figure 1, discloses a wiring board with a substrate (2) having a first wiring (4), and a second wiring (3) with an insulating layer (6) between the first and second wiring, in insulating layer having a gradual slope)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / July 29, 2022